F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUL 19 2001
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                 Clerk

 MICHAEL HERDT,

          Petitioner - Appellant,
 v.
                                                         No. 01-8000
 JUDY UPHOFF, in her official
                                                   (D.C. No. 99-CV-56-D)
 capacity as Director of the Wyoming
                                                    (District of Wyoming)
 Department of Corrections;
 ATTORNEY GENERAL FOR THE
 STATE OF WYOMING,

          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, KELLY and LUCERO, Circuit Judges.


      Petitioner Michael Herdt appeals from a district court order dismissing as

untimely his petition for a writ of habeas corpus, filed pursuant to 28 U.S.C.

§ 2254. Because petitioner has not made a substantial showing that the district




      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The Court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
court’s procedural ruling is debatable among jurists of reason, we deny his

application for a certificate of appealability (“COA”) and dismiss the appeal.

      Herdt was convicted in Wyoming state court of first-degree sexual assault.

His direct appeal was unsuccessful, and in his federal habeas petition he alleged

nine constitutional violations. The district court dismissed his petition as time-

barred, concluding it was filed nearly two years after the running of the applicable

limitation period.

      Pursuant to 28 U.S.C. § 2253(c), a prisoner must obtain a COA as a

prerequisite to appellate review. To be entitled to a COA, petitioner must show

both that it is debatable whether the district court’s procedural ruling was correct

and that it is debatable whether the petition states a valid claim of the denial of a

constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000).

      The Antiterrorism and Effective Death Penalty Act (“AEDPA”) imposes a

one-year period of limitation on a prisoner’s right to apply for habeas relief,

running from the date the conviction became final. 28 U.S.C. § 2244(d)(1).

Because petitioner’s conviction was affirmed on direct appeal before the effective

date of AEDPA, he had until April 23, 1997, to file his § 2254 action. See

Hoggro v. Boone, 150 F.3d 1223, 1225 (10th Cir. 1998). Petitioner did not file

his § 2254 action until March 22, 1999, almost two years after the applicable

deadline.


                                         -2-
      Under 28 U.S.C. § 2244(d)(2), the limitation period is tolled by “[t]he time

during which a properly filed application for State post-conviction or other

collateral review . . . is pending.” Although petitioner pursued state collateral

review, he did not do so until May 15, 1998, after AEDPA’s limitation period had

run. An application for state collateral review is “pending” so as to toll the

period of limitation only while “a state prisoner is attempting . . . to exhaust state

court remedies.” Barnett v. LeMaster, 167 F.3d 1321, 1323 (10th Cir. 1999). The

limitation period runs “unabated” until an application for state post-conviction

relief is filed. Id. at 1322. Petitioner’s application for post-conviction relief in

May 1998 thus did not toll the running of the limitation period.

      We find no merit in petitioner’s additional claim that his petition was

subject to “equitable tolling” after the limitation period had run. As the district

court found, petitioner has not alleged impediments sufficient to prevent him from

diligently pursuing state or federal collateral review.

      Because petitioner has not made the threshold showing that it is debatable

whether the district court was correct in its procedural ruling, we need not address

whether he has stated a valid claim of the denial of a constitutional right. Slack,

529 U.S. at 485.

      Petitioner’s motion to proceed in forma pauperis is GRANTED. His

application for a COA is DENIED. The appeal is DISMISSED.


                                         -3-
The mandate shall issue forthwith.

                               ENTERED FOR THE COURT



                               Carlos F. Lucero
                               Circuit Judge




                                 -4-